DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 8/12/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/10/2019,1/13/2022 and 5/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 is not stated to be dependent from another claim. Examiner will assume that claim 17 is dependent from 16 because of the recitation of an induction coil.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,5-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rupp et al (US 6,153,012).

With regards to claim 1, Rupp et al discloses a susceptor for chemical vapor deposition (induction heated susceptor 3, Fig. 4), comprising a horizontal component with a top surface and a bottom surface (supporting device 8 has a lateral section 81, Fig. 4), wherein the top surface is configured to support one or more wafers (supports substrate 3); a vertical component (supporting device 8 having vertical parts that creates a hollow space 84, Fig. 4) extending from the bottom surface of the horizontal component along a longitudinal axis that is substantially perpendicular to the horizontal component (Fig. 4); and a hollow region within the vertical component (hollow space 84, Fig. 4).
With regards to claim 2, Rupp et al discloses wherein the top surface of the horizontal component plate has a substantially uniform temperature distribution in a radial direction (substrate 3 is totally flat therefore would have uniform temperature distribution, Fig. 4).
With regards to claim 5, Rupp et al discloses wherein the horizontal component is a cylindrical symmetrical disk shape (substrate 3 is a disk shape, Fig. 6) and the vertical component is a cylindrical symmetrical disk shape (supporting device has a hollow cylindrical design, col 4, lines 52-55).
With regards to claim 6, Rupp et al discloses wherein the radius of the horizontal component is greater than the radius of the vertical component as seen below:

    PNG
    media_image1.png
    550
    647
    media_image1.png
    Greyscale


With regards to claim 7, Rupp et al discloses wherein the radius of the horizontal component is about equal to the radius of the vertical component as seen below:

    PNG
    media_image2.png
    550
    647
    media_image2.png
    Greyscale

With regards to claim 8, Rupp et al discloses wherein the horizontal component and the vertical component are made of the same material (supporting device 8 in the vertical and horizontal component are a unitary material made of the same material, Fig. 4).
With regards to claim 9, Rupp et al discloses wherein the horizontal component and the vertical component are made of different materials (substrate 3 and supporting device 8 are made of different materials, Fig. 4).
With regards to claim 10, Rupp et al discloses wherein the horizontal component and the vertical component form a single continuous structure as seen in Fig. 4. 
With regards to claim 11, Rupp et al discloses wherein the hollow region reduces heat
transfer to the center of the top surface of the horizontal plate (hollow space 84 reduces the heat transfer from the process gases 5 to the center of the of substrate 3, Fig. 4).
	With regards to claim 12, Rupp et al discloses wherein the hollow region is a cylindrical shape (supporting device has a hollow cylindrical design, col 4, lines 52-55).
	With regards to claim 13, Rupp et al discloses wherein the hollow region includes fillets on the corners (hollow space 84 has bearing surface 82, Fig. 4).
	With regards to claim 14, Rupp et al discloses wherein the horizontal component includes a groove structure for blocking heat transfer to an edge of the horizontal component as seen below:

    PNG
    media_image3.png
    554
    686
    media_image3.png
    Greyscale

With regards to claim 16, Rupp et al discloses wherein comprising an induction coil for generating heat (induction coil 4 for generating heat, Fig. 4). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rupp et al as applied to claims 1,2,5-14 and 16 above, and further in view of Cook et al (US 2003/0049372).

With regards to claim 3, Rupp et al does not disclose wherein a temperature difference across the top surface of the horizontal component in the radial direction is less than or equal to about 3 percent.
Cook et al teaches wherein a temperature difference across the top surface of the horizontal component in the radial direction is less than or equal to about 3 percent (temperature uniformity across a substrate is .25 percent, paragraph 0102, lines 4-7).
It would have been obvious to one skilled in the art at the time the invention was made to modify the substrate of Rupp et al with the temperature uniformity as taught by Cook et al to provide a substrate in a heating apparatus that provides uniform heating to a target object. 
With regards to claim 17, Rupp et al discloses an induction coil is separated from a surface of the horizontal component (Fig. 4). Rupp et al does not disclose wherein an about 10 mm gap separates the induction coil from the bottom surface of the horizontal component, however it would have been an obvious matter of design choice to use the gap of induction coil as taught Rupp et al since the applicant has not disclosed that the 10 mm gap solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the gap of induction coil as taught Rupp et al.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rupp et al as applied to claims 1,2,5-14 and 16 above, and further in view of Chen et al (US 6,423,949).

With regards to claim 4, Rupp et al does not disclose where a temperature difference across the top surface of the horizontal component in the radial direction is less than about 5 °C.
Chen et al teaches where a temperature difference across the top surface of the horizontal component in the radial direction is less than about 5 °C (2.5 degree Celsius temperature difference across the surface of susceptor 155, col 14, lines 50-52).
It would have been obvious to one skilled in the art at the time the invention was made to modify the substrate of Rupp et al with the temperature difference as taught by Chen et al to provide a substrate in a heating apparatus that provides consistent heating to a target object. 


Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rupp et al as applied to claims 1,2,5-14 and 16 above, and further in view of Berkman et al (US 4,242,553).

With regards to claim 15, Rupp et al does not disclose wherein a thickness of a wall of the vertical component is about greater than a skin depth.
Berkman et al teaches wherein a thickness of a wall of the vertical component is about greater than a skin depth (effective thickness of end plates is less than two skin depths, col 4, lines 15-19).
It would have been obvious to one skilled in the art at the time the invention was made to modify the susceptor of Rupp et al with the skin depth as taught by Berkman et al in order to provide a way to prevent doubling over the current path therethrough is thus avoided. 

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rupp et al as applied to claims 1,2,5-14 and 16 above, and further in view of Lee et al (US 2003/0209326).

With regards to claim 18, Rupp et al does not disclose a thermal insulator. 
Lee et al teaches a thermal insulator (walls 12 can be made from a thermal insulator, paragraph 0003, lines 1-2).
It would have been obvious to one skilled in the art at the time the invention was made to modify walls of Rupp et al with a thermal insulator as taught by Lee et al in order to provide a heating apparatus that can actively cool after operation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                         
/THOMAS J WARD/  Examiner, Art Unit 3761
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761